


110 HR 328 IH: To provide for the treatment of the District of Columbia

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 328
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Ms. Norton (for
			 herself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the treatment of the District of Columbia
		  as a Congressional district for purposes of representation in the House of
		  Representatives, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the District
			 of Columbia Fair and Equal House Voting Rights Act of 2007.
		2.FindingsCongress finds as follows:
			(1)Over half a
			 million people living in the District of Columbia, the capital of our
			 democratic Nation, lack direct voting representation in the United States
			 Senate and House of Representatives.
			(2)District of
			 Columbia residents have fought and died to defend our democracy in every war
			 since the War of Independence.
			(3)District of
			 Columbia residents pay billions of dollars in Federal taxes each year.
			(4)Our Nation is
			 founded on the principles of one person, one vote and
			 government by the consent of the governed.
			3.Treatment of District
			 of Columbia as Congressional district
			(a)In
			 generalNotwithstanding any other provision of law, the District
			 of Columbia shall be considered a Congressional district for purposes of
			 representation in the House of Representatives.
			(b)Conforming
			 Amendments Relating to Apportionment of Members of House of
			 Representatives
				(1)Inclusion of
			 single District of Columbia member in reapportionment of members among
			 StatesSection 22 of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for apportionment of Representatives in
			 Congress, approved June 28, 1929 (2 U.S.C. 2a), is amended by adding at
			 the end the following new subsection:
					
						(d)This section shall
				apply with respect to the District of Columbia in the same manner as this
				section applies to a State, except that the District of Columbia may not
				receive more than one Member under any reapportionment of
				Members.
						.
				(2)Clarification of
			 determination of number of Presidential electors on basis of 23rd
			 AmendmentSection 3 of title 3, United States Code, is amended by
			 striking come into office; and inserting the following:
			 come into office (subject to the twenty-third article of amendment to
			 the Constitution of the United States in the case of the District of
			 Columbia);.
				4.Increase in Membership
			 of House of Representatives
			(a)Permanent
			 Increase in Number of MembersEffective with respect to the One
			 Hundred Tenth Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 437 Members, including any Members
			 representing the District of Columbia pursuant to section 3(a).
			(b)Reapportionment of
			 Members Resulting From Increase
				(1)In
			 generalSection 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), is amended by striking the then existing number of
			 Representatives and inserting the number of Representatives
			 established with respect to the One Hundred Tenth Congress.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2010 and each subsequent regular decennial census.
				(c)Transmittal of
			 Revised Apportionment Information by President
				(1)Statement of
			 apportionment by PresidentNot later than 30 days after the date
			 of the enactment of this Act, the President shall transmit to Congress a
			 revised version of the most recent statement of apportionment submitted under
			 section 22(a) of the Act entitled An Act to provide for the fifteenth
			 and subsequent decennial censuses and to provide for apportionment of
			 Representatives in Congress, approved June 28, 1929 (2 U.S.C. 2a(a)),
			 to take into account this Act and the amendments made by this Act.
				(2)Report by
			 clerkNot later than 15 calendar days after receiving the revised
			 version of the statement of apportionment under paragraph (1), the Clerk of the
			 House of Representatives, in accordance with section 22(b) of such Act (2
			 U.S.C. 2a(b)), shall send to the executive of each State a certificate of the
			 number of Representatives to which such State is entitled under section 22 of
			 such Act, and shall submit a report to the Speaker of the House of
			 Representatives identifying the State (other than the District of Columbia)
			 which is entitled to one additional Representative pursuant to this
			 section.
				5.Nonseverability of
			 provisionsIf any provision of
			 this Act or any amendment made by this Act is declared or held invalid or
			 unenforceable, the remaining provisions of this Act or any amendment made by
			 this Act shall be treated and deemed invalid and shall have no force or effect
			 of law.
		6.Effective Date;
			 Timing of Elections
			(a)In
			 GeneralThe general election for the additional Representative to
			 which the State identified by the Clerk of the House of Representatives in the
			 report submitted under section 4(c) is entitled for the One Hundred Tenth
			 Congress and the general election for the Representative from the District of
			 Columbia for the One Hundred Tenth Congress shall be subject to the following
			 requirements:
				(1)Neither election may occur unless the
			 Governor of that State has signed into law a redistricting plan on December 5,
			 2006, which—
					(A)revises the
			 boundaries of the Congressional districts in the State to take into account the
			 additional Representative to which the State is entitled under section 4(c)(2);
			 and
					(B)remains in effect
			 until the taking effect of the first reapportionment occurring after the
			 regular decennial census conducted for 2010.
					(2)The additional
			 Representative from that State and the other Representatives from that State
			 will be elected pursuant to the redistricting plan enacted by the State in
			 accordance with paragraph (1).
				(3)The additional
			 Representative from that State, the other Representatives from that State, and
			 the Representative from the District of Columbia shall be sworn in and seated
			 as Members of the House of Representatives on the same date.
				(b)Rule of
			 ConstructionNothing in subsection (a)(3) shall be construed to
			 affect the status of any individual who is eligible to be sworn in and seated
			 as a Member of the House of Representatives on the first day of the One Hundred
			 Tenth Congress on the basis of winning the November 2006 general election for
			 that office.
			
